Citation Nr: 1107685	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-27 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred from October 25, 2008, to October 28, 2008, at 
Lakeland Regional Medical Center in Lakeland, Florida.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1980.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 decision of the Department of Veterans 
Affairs (VA), Medical Center (VAMC), in Tampa, Florida, which is 
the agency of original jurisdiction (AOJ).  

The Veteran initially requested a VA Central Office hearing in 
Washington, D.C., but subsequently withdrew this request in 
writing in June 2010.  38 C.F.R. § 20.704(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks payment or reimbursement for emergency services 
rendered for a non-service-connected condition in a non-VA 
facility under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010) and 38 
C.F.R. §§ 17.1000-1008 (2010).  To be eligible for reimbursement 
under these provisions, the treatment must satisfy all of the 
conditions set forth in the regulatory provisions in 38 C.F.R. 
§ 17.1002, as follows:  

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the Veteran could not have been safely transferred to a VA 
or other Federal facility (in other words, the medical 
emergency lasts only until the time the Veteran becomes 
stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met 
if the Veteran has coverage under a health-plan contract 
but payment is barred because of a failure by the Veteran 
or provider to comply with the provisions of that health-
plan contract, such as failure to submit a bill or medical 
records within specified time limits or failure to exhaust 
appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment and the 
Veteran has no contractual or legal recourse against a 
third party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, the 
Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728, as already explained, authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
Veterans, primarily those who receive emergency treatment 
for a service-connected disability).  

These criteria under 38 C.F.R. §§ 17.1002 are conjunctive, not 
disjunctive; thus, all criteria must be met.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the conditions 
listed in the provision must be met]; compare Johnson v. Brown, 
7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must 
be met].

The Veteran has appealed the AOJ's determination denying payment 
or reimbursement of the medical services he received at the 
Lakeland Regional Medical Center in Lakeland, Florida, during 
October 25 to 28, 2008.  The Veteran contends that he was shot by 
accident in the lower back by a 12-gauge shotgun with birdshot, 
causing extreme damage and pain at the time.  Following this, he 
called 911 for help.  He asserts that he attempted to receive 
treatment for his gunshot wound trauma at the VA hospital in 
Tampa, Florida, but was informed that this hospital did not 
accept trauma cases.  As such, he asserts the county fire rescue 
squad transported him to the closest trauma center, the Lakeland 
Regional Medical Center in Lakeland, Florida.  He contends that 
he presented his VA card to the Lakeland Regional Medical Center, 
but had no health insurance.  See December 2008 notice of 
disagreement.

The medical records show he was admitted on October 25, 2008, to 
the emergency department at the Lakeland Regional Medical Center 
for a gunshot wound to the right buttock and flank area.  The 
Lakeland hospital follow-up treatment of this traumatic injury 
until he could be discharged, on October 28, 2008.  The medical 
reimbursement claim process was initiated in January 2009 by 
Lakeland Regional Medical Center, and the ensuing appeal has been 
continued by the Veteran.  

Significantly, additional development is needed prior to further 
disposition of the claim.  The Veteran's claim was denied because 
the AOJ determined that at the time of his October 2008 emergency 
treatment at Lakeland Regional Medical Center, he had not 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of the 
emergency treatment.  38 C.F.R. § 17.1002(e) (2010).  And here, 
there may still be outstanding VA treatment records that are 
crucial to this appeal.

VA's duty to assist includes obtaining relevant records from a 
Federal department or agency, if available.  38 C.F.R. § 
3.159(c)(2) (2010).  Indeed, the Veteran has indicated he 
received VA treatment prior to the emergency treatment in October 
2008, apparently at the Tampa, Florida VAMC, in particular, for a 
kidney stone and depression.  See August 2009 notice of 
disagreement.  He also indicated that, subsequent to the October 
2008 private emergency treatment by Lakeland Regional Medical 
Center, he additionally received follow-up emergency treatment at 
a VA hospital (also, apparently, at the Tampa, Florida VAMC), for 
infection of his gunshot wound.  Id.  

The August 2009 Statement of the Case indicates that the AOJ's 
review of the VA's Computerized Patient Records System was 
unsuccessful, but it is entirely unclear as to whether this 
review was more than cursory.  It does not appear that the 
Veteran's VA medical records have been officially requested, 
especially from the Tampa, Florida VAMC, let alone other nearby 
VA facilities at which the Veteran might have obtained VA medical 
treatment in the 24 months preceding the emergency treatment in 
question.  Because those records may be useful in deciding the 
Veteran's claim for entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at the Lakeland Regional 
Medical Center in Lakeland, Florida, during October 25 to 28, 
2008, an attempt to obtain them should be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not 
actual, notice of this evidence because it is generated within 
VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2); 38 
C.F.R. §§ 3.159(c)(2), (c)(3).

On remand, the AOJ/AMC must attempt to obtain these additional 
records and, if they do not exist, must make an express 
declaration confirming that further attempts to obtain them would 
be futile. The Veteran should also be apprised of the latter 
situation, if it arises.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to assist in the 
search for his VA treatment records by 
specifying dates, locations, and providers 
of treatments at VA facilities.  After 
allowing an appropriate time for response, 
contact the Tampa, Florida VA Medical 
Center, to obtain all of his available 
treatment records.  If these requested 
records are unavailable, or the search for 
them otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2).

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran should 
be provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


